                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


ACUITY, A MUTUAL INSURANCE
COMPANY,

                                                                     8:19CV566
                       Plaintiff,


        vs.
                                                              ORDER OF DISMISSAL


CAPITAL CITY REFUSE, INC., a Nebraska
Corporation;


                       Defendant.




       The parties have filed a Joint Motion and Stipulation for Dismissal (Filing No. 26)
requesting that this action be dismissed with prejudice

       Having considered the matter,

       IT IS ORDERED that the Joint Motion and Stipulation for Dismissal (Filing No. 26) is
granted. The above-captioned case is dismissed with prejudice. Judgment will be entered by
separate document.

       Dated this 24th day of June, 2021.


                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
